COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00468-CV


IN THE MATTER OF D.W.

                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-103885-16

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

      The trial court adjudicated Appellant D.W. delinquent for the felony offense

of aggravated assault with a deadly weapon and, after a disposition hearing,

ordered her committed to the Texas Juvenile Justice Department for an

indeterminate sentence.

      D.W.’s court-appointed appellate attorney has filed a motion to withdraw as

counsel and a brief in support of that motion, averring that after diligently

reviewing the record, he believes that this appeal is frivolous. See Anders v.


      1
      See Tex. R. App. P. 47.4.
California, 386 U.S. 738, 744‒45, 87 S. Ct. 1396, 1400 (1967). The brief meets

the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on

appeal. Although given the opportunity, D.W. did not file a response, and the

State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      Having carefully reviewed the record and the Anders brief, we agree that

this appeal is frivolous. We find nothing in the record that might arguably support

D.W.’s appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005). Therefore, we affirm the trial court’s judgment.

      Ordinarily, upon finding that the appeal is frivolous, we would grant

counsel’s motion to withdraw. But in In re P.M., a termination of parental rights

appeal, the supreme court held—in reliance on family code section 107.013,

which provides that appointed counsel continues to serve in that capacity until

the date all appeals are exhausted or waived—that the mere filing of an Anders

brief in the court of appeals does not warrant the withdrawal of that counsel for

                                         2
purposes of proceeding in the supreme court.        520 S.W.3d 24, 26‒27 (Tex.

2016). The Juvenile Justice Code contains a similar provision: when, as in this

case, the trial court finds a child’s family indigent and appoints counsel, that

counsel must continue to represent the child “until the case is terminated, the

family retains an attorney, or a new attorney is appointed by the juvenile court.”

Tex. Fam. Code Ann. § 51.101(a) (West Supp. 2016). The record does not show

that either of the latter two events have occurred here, and under the reasoning

in P.M., this case has not “terminated” because not all appeals have been

exhausted.    See 520 S.W.3d at 26‒27.         Accordingly, even though we have

affirmed the trial court’s judgment, we deny counsel’s motion to withdraw. See

In re A.H., No. 02-16-00320-CV, 2017 WL 1573735, at *1 (Tex. App.—Fort Worth

Apr. 27, 2017, no pet.) (holding similarly).




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: October 26, 2017




                                          3